                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      EDWARD ELLIOTT,                                 Case No. 16-cv-01348-MMC
                                                         Plaintiff,                      ORDER GRANTING PLAINTIFF'S
                                  8
                                                                                         MOTION FOR JUDGMENT; DENYING
                                                   v.                                    DEFENDANT'S CROSS-MOTION FOR
                                  9
                                                                                         JUDGMENT; FINDINGS OF FACT
                                  10     LIFE INSURANCE COMPANY OF                       AND CONCLUSIONS OF LAW
                                         NORTH AMERICA, INC.,
                                  11                                                     Re: Dkt. No. 56
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are (1) plaintiff Edward Elliott's ("Elliott") "Rule 52 Motion for

                                  14   Judgment," filed October 2, 2018, and (2) defendant Life Insurance Company of North

                                  15   America's ("LINA") "Cross-Motion for Judgment Under F.R.C.P. Rule 52," filed October

                                  16   29, 2018. The motions have been fully briefed. Having read and considered the parties'

                                  17   respective arguments as well as the applicable administrative record, the Court rules as

                                  18   follows.1

                                  19                                          BACKGROUND2

                                  20          Elliott was formerly employed as a Vice President with BTIG LLC ("BTIG"), a

                                  21   brokerage firm. (Administrative Record ("AR") 1074, 1328-1329.) 3 Through his

                                  22   employer, Elliott was a participant in a "Group Policy" issued by LINA that provides for

                                  23   payments to participants who become "Disabled" within the meaning of the policy. (AR

                                  24

                                  25          1
                                                  By order filed January 28, 2019, the Court took the matters under submission.
                                  26          2
                                              This section and the following sections constitute the Court's findings of fact and
                                  27   conclusions of law. See Fed. R. Civ. P. 52(a)(1).
                                              3
                                  28              The Administrative Record was filed August 31, 2018.
                                  1    1008-1033.) In September 2014, Elliott submitted to LINA a claim for disability benefits

                                  2    (AR 233, 273), in which he listed September 5, 2014, as his last day of work and stated

                                  3    he was unable to return to work due to a "nerve condition – severe face pains – twitching

                                  4    in the face" (AR 333). Thereafter, in support of his claim, he submitted, inter alia, a letter

                                  5    from his treating physician, who provided a diagnosis of "trigeminal neuralgia." (AR 233,

                                  6    429).

                                  7            LINA initially approved Elliott's claim as one for "Short Term Disability (STD)

                                  8    benefits" under a separate policy (AR 314) and paid benefits for approximately three

                                  9    months, after which the claim was denied (AR 271).4 With respect to Elliott's claim for

                                  10   "Long Term Disability (LTD)" benefits, said claim was denied on February 26, 2015 (AR

                                  11   232), after which, on June 9, 2015, and, again, on January 14, 2016, the denial was

                                  12   upheld (AR 210-211, 229).
Northern District of California
 United States District Court




                                  13           On March 21, 2016, Elliott filed the instant action pursuant to the Employee

                                  14   Retirement Income Security Act ("ERISA"), seeking judicial review of the denial of his

                                  15   claim for LTD benefits and requesting an award of such benefits or, in the alternative, an

                                  16   order remanding his claim to the plan administrator for further proceedings.

                                  17           Thereafter, on October 20, 2016, Elliott filed with the Social Security

                                  18   Administration ("SSA") an application for disability benefits, in which he alleged an

                                  19   "inability to function and/or work" as a result of the following impairments: "trigeminal

                                  20   neuralgia; chronic migraine headaches; severe facial pain; poor sleep; [and] difficulty

                                  21   talking due to trigeminal neuralgia." (AR 790.) On February 26, 2017, the SSA granted

                                  22   Elliott's application, finding he was disabled (AR 837), based on its determination that he

                                  23   was "[u]nable to sustain work due to pain from trigeminal neuralgia" and his medication's

                                  24
                                               4
                                  25            Although that decision and the other decisions referenced herein were made in
                                       written letters issued on the letterhead of Cigna Group Insurance (see, e.g., AR 210,
                                  26   314), Elliott has named only LINA as a defendant, both parties, in their respective
                                       motions, refer to LINA as the entity that made the decisions here at issue, and LINA, in its
                                  27   answer, states it was the entity that "administered" Elliott's claim (see Answer ¶ 10).
                                       Accordingly, for purposes of the instant motions, the Court considers LINA the plan
                                  28   administrator.

                                                                                      2
                                  1    "side effects of sedation and cognitive slowing" (AR 796).

                                  2           On March 23, 2017, the Court approved the parties' stipulation to stay the instant

                                  3    action to afford LINA, in light of the SSA's decision, the opportunity to conduct further

                                  4    administrative proceedings. Thereafter, Elliott, in addition to submitting to LINA the

                                  5    SSA's decision and documents the SSA had considered in making its determination,

                                  6    provided LINA with his updated medical records and other evidence. (See Joint Status

                                  7    Report, filed June 21, 2017, at 2:10-13; AR 181, 195, 390, 835.) On July 6, 2017, LINA

                                  8    advised Elliott that its prior denial of his claim for LTD benefits was "unchanged" (AR

                                  9    196), and, on April 10, 2018, upon reconsideration, upheld its decision not to reconsider

                                  10   said denial (AR 181).

                                  11          On May 29, 2018, the Court, upon joint request of the parties, lifted the stay, and

                                  12   the parties subsequently filed the instant motions for judgment.
Northern District of California
 United States District Court




                                  13                                       LEGAL STANDARD

                                  14          Under ERISA, a plan participant may bring a civil action "to recover benefits due to

                                  15   him under the terms of his plan," see 29 U.S.C. § 1132(a)(1)(B), in which action the

                                  16   plaintiff has the burden to establish his entitlement to benefits, see Muniz v. Amec

                                  17   Construction Management, Inc., 623 F.3d 1290, 1294 (9th Cir. 2010).

                                  18          Where, as here, a court's review of a decision to deny benefits is de novo, 5

                                  19   disputes of fact are "resolved by trial." See Kearney v. Standard Ins. Co., 175 F.3d 1084,

                                  20   1094 (9th Cir.), cert. denied, 528 U.S. 964 (1999). "Although Rule 43(a) requires that

                                  21   'testimony' be taken in open court, the record [in an ERISA case] should be regarded as

                                  22   being in the nature of exhibits, which are routinely a basis for findings of fact even though

                                  23   no one reads them out loud." Id. Specifically, the district court tries the case "on the

                                  24   record that the administrator had before it." Id. at 1095. "In a trial on the record, ... the

                                  25   judge can evaluate the persuasiveness of conflicting [evidence] and decide which is more

                                  26
                                  27          5
                                              On July 5, 2016, the Court approved the parties' stipulation that the appropriate
                                  28   standard of review is de novo.

                                                                                      3
                                  1    likely true." Id. In so doing, the district court "consider[s] anew both the legal and factual

                                  2    aspects of [the plaintiff's] claim." See Thomas v. Oregon Fruit Products Co., 228 F.3d

                                  3    991, 995 (9th Cir. 2000). In other words, the district court "does not give deference to the

                                  4    claim administrator's decision, but rather determines in the first instance if the claimant

                                  5    has adequately established that he or she is disabled under the terms of the plan." See

                                  6    Muniz, 623 F.3d at 1295-96.

                                  7                                             DISCUSSION

                                  8           In his motion for judgment, Elliott states he seeks an order "overturn[ing] [LINA's]

                                  9    denial of his short term disability, long term disability, and life insurance waiver of

                                  10   premium benefit claims." (See Pl.'s Mot., first unnumbered page at line 21.) As LINA

                                  11   points out, however, Elliott's complaint only seeks relief with respect to the denial of

                                  12   benefits under the LTD policy and, further, that Elliott has not alleged he exhausted his
Northern District of California
 United States District Court




                                  13   administrative remedies as to any claim other than the claim for LTD benefits. See

                                  14   Vaught v. Scottsdale Healthcare Corp. Health Plan, 546 F.3d 620, 626 (9th Cir. 2008)

                                  15   (holding "an ERISA plaintiff claiming a denial of benefits must avail himself or herself of a

                                  16   plan's own internal review procedures before bringing suit in federal court") (internal

                                  17   quotation and citation omitted).6 Consequently, any challenge to the termination of

                                  18   Elliott's claim for short-term disability benefits, as well as any challenge to any decision by

                                  19   LINA regarding life insurance premiums,7 is not properly before the Court and will not be

                                  20   further addressed herein.

                                  21   //

                                  22

                                  23          6
                                              Moreover, in the "Facts" section of the parties' Joint Case Management
                                  24   Statement, filed June 9, 2016, the only claim discussed is Elliott's claim for LTD benefits.
                                       (See Joint Case Management Statement at 2:9-15.)
                                  25          7
                                               In his reply, Elliott asserts that, in the event the Court were to find he is entitled to
                                  26   LTD benefits, he would be entitled to "ancillary benefits such as the Life Insurance
                                       Waiver of Premium benefit." (See Pl.'s Reply at 1:23.) Elliott, however, has not cited any
                                  27   provision in the Group Policy, or in any other document in the administrative record,
                                       addressing the circumstances under which a plan participant may be entitled to any such
                                  28   ancillary benefit.

                                                                                       4
                                  1           The Court next turns to the issue before it, i.e., whether Elliott is entitled to LTD

                                  2    benefits and/or an order remanding his claim for such benefits to LINA for further

                                  3    consideration.

                                  4           The Group Policy, i.e., the policy that sets forth the circumstances under which a

                                  5    plan participant is entitled to LTD benefits, defines "Disability/Disabled" as follows:

                                  6           The Employee is considered Disabled if, solely because of Injury or
                                              Sickness, he or she is:
                                  7
                                              1. unable to perform the material duties of his or her Regular Occupation;
                                  8              and
                                              2. unable to earn 80% or more of his or her Indexed Earnings from
                                  9              working in his or her Regular Occupation.
                                  10          After Disability Benefits have been payable for 24 months, the Employee is
                                              considered Disabled if, solely due to Injury or Sickness, he or she is:
                                  11
                                              1. unable to perform the material duties of any occupation for which he or
                                  12
Northern District of California




                                                 she is, or may reasonably become, qualified based on education,
 United States District Court




                                                 training or experience; and
                                  13          2. unable to earn 80% or more of his or her Indexed Earnings.
                                  14   (AR 1011.)

                                  15          The Group Policy further provides that, to be entitled to LTD benefits, the

                                  16   "Employee must satisfy the Elimination Period" of "180 days," which "is the period of time

                                  17   an Employee must be continuously Disabled before Disability Benefits are payable." (AR

                                  18   1011, 1016.)

                                  19          Here, because the date as of which Elliott assertedly could no longer work is

                                  20   September 6, 2014, the Elimination Period ended March 4, 2015. (AR 210.)

                                  21   Consequently, to be entitled to LTD benefits, Elliott bears the burden to show he has

                                  22   been continuously disabled, from September 6, 2014, through whatever date beyond

                                  23   March 4, 2015, he claims such benefits are owed.

                                  24          The Court next turns to whether Elliott has made such a showing and, at the

                                  25   outset, whether he has an "Injury or Sickness." (AR 1011.)

                                  26          As noted, Elliott states he ceased working for BTIG as a result of pain that his

                                  27   treating physician attributed to a condition known as trigeminal neuralgia. LINA contends

                                  28   the record lacks objective indicia to support a diagnosis of trigeminal neuralgia.
                                                                                      5
                                  1           According to the National Institute of Health ("NIH"), trigeminal neuralgia "is a

                                  2    chronic pain condition that affects the trigeminal or 5th cranial nerve, one of the most

                                  3    widely distributed nerves in the head," see Johnson v. Life Insurance Company, 2017 WL

                                  4    4180328, at *11 (D. Colo. September 21, 2017) (citing NIH "Trigeminal Neuralgia Fact

                                  5    Sheet"), and "causes extreme, sporadic sudden burning or shock-like facial pain that

                                  6    lasts from a few seconds to two minutes per episode," see Karns v. Colvin, 2017 WL

                                  7    119585, at *3 (D. Kan. January 12, 2017) (citing NIH Trigeminal Neuralgia Fact Sheet).

                                  8    Similarly, Stanford Health Care, on its website, states trigeminal neuralgia "is

                                  9    characterized by sudden attacks of severe, shooting pain in the face" that "typically lasts

                                  10   anywhere from a few seconds to a few minutes." See https://stanfordhealthcare.org/

                                  11   medical-conditions/brain-and-nerves/trigeminal-neuralgia.html.8

                                  12          Elliott's last day of work with BTIG was September 5, 2014, a Friday. The
Northern District of California
 United States District Court




                                  13   following Tuesday, September 9, 2014, Elliott was seen by Aimee C. Chagnon, M.D. ("Dr.

                                  14   Chagnon"), a board-certified neurologist, at which appointment Elliott reported he had

                                  15   missed two days of work, i.e., Monday, September 8 and Tuesday, September 9, due to

                                  16   pain he described as a "sharp jabbing pain in the right temple." (AR 559.) On

                                  17   September 23, 2014, during a subsequent appointment, Elliott reported to Dr. Chagnon

                                  18   that he remained unable to work "due to the pain," as well as that he felt "too dizzy and

                                  19   sedated and confused" due to his taking oxcarbazepine and tizanidine, two medications

                                  20   Dr. Chagnon had prescribed at the prior appointment. (AR 434.) In October 2014, Elliott

                                  21   reported to Dr. Chagnon that he had begun to experience pain in his left temple and that

                                  22   he continued to have the same side effects from his medications. (AR 430.) In

                                  23   November 2014, Elliott reported to a dental specialist, to whom he had been referred by

                                  24

                                  25          8
                                               In their respective briefs, the parties have cited specific webpages found on the
                                  26   websites of several medical providers, such as Stanford Health Care and the Mayfield
                                       Clinic. The Court understands such citations to set forth what the parties believe are
                                  27   generally known facts about trigeminal neuralgia. As neither party has objected to the
                                       other party's citations of this nature, the Court has considered the parties' respective
                                  28   citations.

                                                                                     6
                                  1    Dr. Chagnon, that, on a daily basis, he experienced facial pain (AR 598), that his chief

                                  2    complaint was "sharp shooting pain in [his] face and head region" (AR 606), and that the

                                  3    pain was "debilitating." (AR 606). Thereafter in December 2014, as well as throughout

                                  4    2015 and 2016, Elliott reported to Dr. Chagnon, as well as to other medical providers,

                                  5    that he experienced ongoing and at times worsening facial pain, as well as a continuance

                                  6    of serious side effects from prescribed medications. (See, e.g., AR 423 (reporting in

                                  7    March 2015 that "his facial pain has continued to worsen" and "[t]he right and left

                                  8    temporal pain is essentially equal"); AR 413 (reporting in July 2015 "explosions of

                                  9    electrical pain in the right side of the mouth"); AR 636 (reporting in October 2015 he

                                  10   experienced "some psychosis" as a result of taking Tegretol); AR 532 (reporting in April

                                  11   2016 he was experiencing "significant sedation and cognitive slowing with most of the

                                  12   medications being used for the pain"); AR 715 (reporting in October 2016 he "has had an
Northern District of California
 United States District Court




                                  13   increase in his facial pain"); see also AR 416, 420, 427, 528-531, 534, 646-648, 719).

                                  14          In early December 2014, Dr. Chagnon diagnosed Elliott with trigeminal neuralgia

                                  15   (AR 428-49), having ruled out a considerable number of other possible causes for Elliott's

                                  16   pain.9 That diagnosis was later supported by Jaimie M. Henderson, M.D. ("Dr.

                                  17   Henderson"), a neurological surgeon with Stanford Health Care, who, after having

                                  18   evaluated Elliott in October 2015, found Elliott's symptoms to be "consistent" with

                                  19   trigeminal neuralgia, noting Elliott had "some classical elements" of such impairment (see

                                  20   AR 635, 638). Additionally, H. Pham, M.D., who, in January 2017, reviewed Elliott's

                                  21   application for SSA benefits, agreed that Elliott had trigeminal neuralgia, "given

                                  22   supporting ME [medical evidence] from this [claimant's] records." (AR 796-797.)

                                  23   //

                                  24

                                  25          9
                                               Possible causes for the pain that were ruled out were a "musculoskeletal/
                                  26   craniofacial" impairment (AR 428), "temporal arteritis, infection, or autoimmune disease"
                                       (AR 1055), Lyme disease (AR 1056), "demyelination" (AR 411), a "mass lesion or
                                  27   vascular lesion" (id.), and "degenerative changes" to the "C spine" (AR 422). Also ruled
                                       out was the possibility that the pain was a side effect of dental work Elliott had undergone
                                  28   shortly before he began experiencing the pain. (AR 561, 1056.)

                                                                                    7
                                  1           In support of its argument as to the asserted insufficiency of such evidence, LINA

                                  2    points to Dr. Chagnon's report that the results of a magnetic resonance angiography

                                  3    ("MRA") "failed to show any vascular loop" (AR 413); in addition, LINA relies on the

                                  4    reports of physicians who reviewed the file for LINA and opined there was an absence of

                                  5    objective evidence showing a cause for Elliott's pain. (AR 342-51 (report by Stephen M.

                                  6    Selkirk, M.D.) at 347 (stating "there is no clinical data to support the presence of a

                                  7    neurological impairment"; noting "MR imaging of his brain and cervical spine . . . failed to

                                  8    identify [any] significant underlying pathology"); AR 917-27 (report by David Burke, M.D.)

                                  9    at 926 (stating "numerous tests failed to identify a tangible cause" for Elliott's pain

                                  10   symptoms); AR 84-87 (report by Richard Hall, M.D.) at 85 (stating record is "devoid of

                                  11   any documented, significant, quantified, positive, neuromuscular or clinical finding"); AR

                                  12   1044-51 (report by David Ross, M.D.) at 1050-51 (stating there "were no abnormalities or
Northern District of California
 United States District Court




                                  13   findings on clinical examination").)

                                  14          LINA fails, however, to explain the relevance of any such lack of objective

                                  15   evidence. First, as a contractual matter, the LTD defines "Sickness" as "[a]ny physical or

                                  16   mental illness" (AR 1027); it includes no requirement limiting the scope of covered

                                  17   conditions to illnesses that can be documented objectively. Further, as a medical matter,

                                  18   although trigeminal neuralgia "can sometimes be traced to a physiological abnormality

                                  19   such as a blood vessel compressing the trigeminal nerve," it is "frequently a diagnosis of

                                  20   exclusion after various other potential causes of facial pain are ruled out." See Johnson,

                                  21   2017 WL 4180328, at *11 (citing NIH Trigeminal Neuralgia Fact Sheet).10 Here, as set

                                  22   forth above, the diagnosis of trigeminal neuralgia was not made in the first instance, but,

                                  23   rather, after numerous other potential causes were ruled out. Moreover, contrary to

                                  24   LINA's argument that Elliott's "doctors were conflicted" as to whether a diagnosis of

                                  25   trigeminal neuralgia was proper (see Def.'s Cross-Mot. at 15:17-18), there is nothing in

                                  26
                                  27          10
                                               The Trigeminal Neuralgia Fact Sheet on the NIH's website was cited by Elliott
                                  28   and, as noted, no objection thereto has been made by LINA.

                                                                                      8
                                  1    the record indicating any physician who examined or consulted with Elliott disagreed with

                                  2    Dr. Chagnon's diagnosis of trigeminal neuralgia.

                                  3           Accordingly, the Court finds Elliott has a "Sickness," specifically, trigeminal

                                  4    neuralgia, a condition that, as set forth above, can cause acute pain.

                                  5           The Court next considers whether, as a result of trigeminal neuralgia, Elliott has

                                  6    been unable to perform the material duties of his "Regular Occupation" (AR 1011)

                                  7    beginning September 6, 2014, and through a date beyond March 4, 2015.

                                  8           Elliott's position as a Vice President for BTIG "required a merging of both the

                                  9    financial and IT worlds, as he managed developers who tested and built software to

                                  10   process large financial transactions for his employer." (AR 1074.) Specifically, Elliott

                                  11   was the "Lead/Project Manager" of eight "software developers who created software for

                                  12   various internal business units [of BTIG]." (AR 487.) There is no dispute that the position
Northern District of California
 United States District Court




                                  13   "required prolonged periods of focused attention" (id.) and was "very cognitively

                                  14   demanding and involved high levels of stress" (AR 1074).

                                  15          Elliott's treating physician, the State of California, and the SSA each concluded

                                  16   Elliott is unable to perform the duties associated with his prior position. Dr. Chagnon, the

                                  17   treating physician, has opined that Elliott has been unable to return to his work beginning

                                  18   in September 2014 through at least March 2018, the date of the most recent report

                                  19   included in the administrative record, basing her opinion on, inter alia, her observations of

                                  20   Elliott and, as set forth in more detail above, Elliott's descriptions of the frequency and

                                  21   nature of his pain, as well as the types of side effects he experienced from his taking

                                  22   prescribed medications. (AR 362, 428, 430, 531, 533-534, 1105.) The State of

                                  23   California, based on Elliott's medical records, found Elliott was entitled to disability

                                  24   benefits beginning in September 2014, and that he was "unable to perform his . . . regular

                                  25   or customary work" due to a "physical or mental condition," see Cal. Unemp. Ins. Code

                                  26   § 2626(a), through September 25, 2015, the date on which his state benefits were

                                  27   "exhausted." (AR 400-401, 403-404.) The SAA found Elliott has been unable to work as

                                  28   of September 2014 (AR 837), and, in particular, that he is unable to perform his "past
                                                                                      9
                                  1    relevant work" as a "Vice President" (AR 797);11 its record included Elliott's medical

                                  2    reports and Elliott's statements that he has experienced "random frequent bouts of

                                  3    intense pain" that "causes [him] to not be able to complete common tasks like sitting,

                                  4    standing or bending" (AR 499) and that eight medications he takes cause "side effects" of

                                  5    "sedation," "mental confusion," and/or "nausea" (AR 506).

                                  6           Although, for purposes of ERISA, the opinion of a treating physician "gets no

                                  7    special weight," see Jordan v. Northrop Grumman Corp. Welfare Benefit Plan, 370 F.3d

                                  8    869, 879 (9th Cir. 2003), and findings by government agencies that a claimant is disabled

                                  9    "do not bind plan administrators," see Salomaa v. Honda Long Term Disability Plan, 642

                                  10   F.3d 666, 679 (9th Cir. 2011), such opinions and findings nonetheless constitute

                                  11   evidence that the claimant is unable to work, see id. at 676, 679.

                                  12          Dr. Chagnon's opinion is, as are the findings made by the State of California and
Northern District of California
 United States District Court




                                  13   the SSA, based in large part on each such individual or entity's accepting as credible

                                  14   Elliott's statements describing the frequency and intensity of the attacks of pain in his

                                  15   face as well as the side effects, such as sedation and mental confusion, from prescribed

                                  16   medications.12 LINA argues Elliott is not credible, and, consequently, that Dr. Chagnon's

                                  17   opinion and the government agencies' findings do not support Elliott's claim. Accordingly,

                                  18   the Court next considers the question of Elliott's credibility.

                                  19          As noted, Dr. Chagnon, Elliott's treating physician who has had the opportunity to

                                  20   work with and observe Elliott for several years, has found him credible. A court may

                                  21   "take cognizance of the fact (if it is a fact in a particular case) that a given treating

                                  22   physician has a greater opportunity to know and observe the patient than a physician

                                  23   retained by the plan administrator." See Jebian v. Hewlett-Packard Co. Emp. Benefits

                                  24
                                              11
                                  25            The SSA's disability determination, issued February 26, 2017, is subject to
                                       review in "5 to 7 years." (AR 837, 840.)
                                  26          12
                                               Where a claimant credibly reports he is experiencing side effects from
                                  27   medications taken in an effort to alleviate pain, the side effects are considered in
                                       determining whether the claimant is disabled. See Demer v. IBM Corp. LTD Plan, 835
                                  28   F.3d 893, 904-906 (9th Cir. 2016).

                                                                                      10
                                  1    Org. Income Protection Plan, 349 F.3d 1098, 1109 n.8 (9th Cir. 2003) (internal quotation

                                  2    and citation omitted). Here, the Court takes cognizance of such fact, as Dr. Chagnon has

                                  3    set forth her observations and findings in a series of detailed notes, written over a period

                                  4    of several years in which she has provided medical care to Elliott, whereas none of the

                                  5    physicians retained by LINA examined Elliott, although, under the terms of the Group

                                  6    Policy, they could have done so. (AR 1022 (providing LINA has "the right to examine any

                                  7    person for whom a claim is pending as often as it may reasonably require").)

                                  8           Additionally, the type and frequency of pain Elliott has described is consistent with

                                  9    the medical literature's descriptions of symptoms usually experienced by persons who

                                  10   have trigeminal neuralgia. See, e.g., Karns, 2017 WL 119585, at *3 (citing statement, in

                                  11   NIH Trigeminal Neuralgia Fact Sheet, that trigeminal neuralgia "causes extreme, sporadic

                                  12   sudden burning or shock-like facial pain that lasts from a few seconds to two minutes per
Northern District of California
 United States District Court




                                  13   episode"). Also, to the extent the administrative record includes documents setting forth

                                  14   known side effects of medications Elliott has taken, his reported side effects are

                                  15   consistent therewith. (See, e.g., AR 1161 (Drugs.com webpage stating "more common"

                                  16   side effects of baclofen include "confusion" and "drowsiness"); AR 1247 (Drugs.com

                                  17   webpage stating "more common" side effects of Vimpat include "sleepiness or unusual

                                  18   drowsiness").)

                                  19          Further, Elliott's history of consistent employment beginning in 1999, while he was

                                  20   in college (AR 439, 486),13 and continuing thereafter despite, at some point prior to March

                                  21   2012, the onset of "chronic headaches" (AR 563), as well as during what appears to have

                                  22   been an approximately two-week period following the onset of "severe facial pain"

                                  23   symptomatic of trigeminal neuralgia (AR 333), supports a finding that his cessation of

                                  24   work after September 5, 2014, was due to an inability to perform his duties for BTIG

                                  25   rather than to a lack of motivation. See Schaal v. Apfel, 134 F.3d 496, 502 (2nd Cir.

                                  26
                                  27          13
                                                   The record does not include evidence pertaining to his work history prior to
                                  28   college.

                                                                                      11
                                  1    1998) (observing "a good work history may be deemed probative of credibility"); see also

                                  2    Pearsall v. Massanari, 274 F.3d 1211, 1218 (8th Cir. 2001) (noting “lack of work history

                                  3    may indicate a lack of motivation rather than a lack of ability”).

                                  4           Moreover, although, as noted, LINA now argues Elliott is not credible, LINA itself

                                  5    found Elliott was disabled, for purposes of its policy governing STD disability benefits,

                                  6    beginning September 6, 2014 through December 17, 2014 (AR 271, 314), even though

                                  7    such finding was dependent on Elliott's credibility, and neither in its decision terminating

                                  8    STD benefits nor in its papers filed in support of its cross-motion has LINA pointed to any

                                  9    evidence indicating Elliott's condition has improved. See Montour v. Hartford Life & Acc.

                                  10   Ins. Co., 588 F.3d 623, 635 (9th Cir. 2009) (discussing lack of improvement as factor

                                  11   bearing on disability assessment).

                                  12          LINA does point out that, when provided with a surgical option in 2015, Elliott
Northern District of California
 United States District Court




                                  13   declined it, which declination, LINA asserts, supports a finding he is not experiencing pain

                                  14   of the magnitude he indicates.14 The surgical option, offered by Dr. Henderson at

                                  15   Stanford Hospital, is microvascular decompression (AR 637-638), a form of "brain

                                  16   surgery," see https://mayfieldclinic.com/pe-mvd.htm, which procedure, according to Dr.

                                  17   Henderson, would require a hospital stay of "3-4" days and would have a "chance of long

                                  18   term relief . . . somewhere in the 60% range." (AR 638.)15 Given the invasive nature of

                                  19   the procedure, see https://www.ninds.nih.gov/Disorders/ Patient-Caregiver-Education/

                                  20   Fact-Sheets/Trigeminal-Neuralgia-Fact-Sheet (referring to microvascular decompression

                                  21
                                              14
                                  22             Although LINA also asserts Elliott "did not follow through on his referral to the
                                       trigeminal neuralgia clinic" (see Def.'s Cross-Mot. at 1:23), LINA offers no support for
                                  23   such assertion and the record is to the contrary. In particular, the record indicates Dr.
                                       Chagnon referred Elliott to the UCSF Trigeminal Neuralgia Clinic (AR 429), that Dr.
                                  24   Chen, a neurosurgeon at said Clinic, advised Dr. Chagnon "he felt it was useless for Mr.
                                       Elliott to be seen there" (AR 423), that Dr. Chen believed "the most appropriate person
                                  25   for Mr. Elliott to see" was Charles McNeill, D.D.S. ("Dr. McNeill"), the Director of UCSF's
                                       Center for Orofacial Pain (AR 423, 648), and that Elliott then did consult with Dr. McNeill
                                  26   (AR 646-648).
                                              15
                                  27          Dr. Henderson did state that, where there is "radiographic evidence" of
                                       compression, the chance of long-term relief would be 80%. (Id.) Such evidence was not,
                                  28   however, observed in Elliott's case.

                                                                                     12
                                  1    as the "most invasive of all surgeries" for trigeminal neuralgia), which involves drilling a

                                  2    hole in the occipital bone, removing the bone, exposing the brain, and, after the

                                  3    procedure is complete, replacing the hole with a titanium plate, see https://mayfieldclinic.

                                  4    com/pe-mvd.htm, coupled with possible side effects, which range from the more

                                  5    "common" effects of "decreased hearing" and "dizziness/nausea" to the less common

                                  6    effects of "coma" or "death" (AR 638), the Court declines to find Elliott's decision not to

                                  7    undergo such brain surgery is indicative of a lack of credibility.

                                  8           In light of the circumstances described above, the Court finds Elliott's statements

                                  9    as to the frequency and intensity of the attacks of pain in his face and side effects from

                                  10   his medications are credible.

                                  11          As noted, Elliott's position as a Vice President was "very cognitively demanding"

                                  12   and "required prolonged periods of focused attention." (AR 487, 1074.) For the reasons
Northern District of California
 United States District Court




                                  13   set forth above, the Court finds Elliott has shown he was unable to perform the material

                                  14   duties of his Regular Occupation, beginning September 6, 2014, through the 24-month

                                  15   period beginning March 5, 2015, and, accordingly, is entitled to LTD benefits

                                  16   corresponding to said period.16

                                  17          The Court next addresses Elliott's claim for LTD benefits under the "any

                                  18   occupation" provision. (AR 1011.) As noted, Elliott, in his complaint, seeks either an

                                  19   award of such benefits or, alternatively, an order remanding the matter to the plan

                                  20   administrator for further proceedings.

                                  21          Where, as here, a court has found a plan administrator erred in determining that a

                                  22   claimant is unable to perform his regular occupation, district courts commonly have found

                                  23   it appropriate to remand the matter to the plan administrator to determine whether the

                                  24   claimant is entitled to benefits under an "any occupation" provision. See Lavino v.

                                  25   Metropolitan Life Ins. Co., 2010 WL 234817, at *13 (C.D. Cal. January 13, 2010) (holding,

                                  26
                                              16
                                  27            LINA does not dispute that, in the event Elliott was unable to perform the material
                                       duties of his Regular Occupation, he was also unable to "earn 80% or more of his
                                  28   Indexed Earnings from working in his . . . Regular Occupation." (AR 1011.)

                                                                                     13
                                  1    where plan administrator erroneously terminates LTD benefits under "own occupation"

                                  2    provision, "[r]emand is proper" for determination of whether claimant satisfies "any-

                                  3    occupation standard" in plan); Minton v. Deloitte & Touche USA LLP Plan, 631 F. Supp.

                                  4    2d 1213, 1221 (N.D. Cal. 2009) (holding, where plan administrator erroneously finds

                                  5    claimant ineligible for LTD benefits under "own occupation" provision, claimant's claim for

                                  6    benefits under "any occupation" provision is properly remanded to plan administrator for

                                  7    consideration).

                                  8           Similarly, in this instance, the Court finds it appropriate to remand the matter to

                                  9    LINA for a determination of whether Elliott can demonstrate he is entitled to LTD benefits

                                  10   under the "any occupation" provision of the Group Policy, particularly given the absence

                                  11   of any significant evidence from a medical provider for the period following the expiration

                                  12   of the Regular Occupation period.17
Northern District of California
 United States District Court




                                  13          Lastly, the Court addresses Elliott's claim, made in his complaint and reiterated in

                                  14   his motion for judgment, that he is entitled to an award of prejudgment interest. In his

                                  15   motion, Elliott does not set forth any argument as to why he is entitled to such award;

                                  16   rather, Elliott requests he be allowed to address the matter in a motion for fees and costs

                                  17   he intends to file. As LINA does not object to Elliott's request to defer briefing on said

                                  18   issue, the Court makes no determination at this time as to Elliott's entitlement, if any, to

                                  19   prejudgment interest.

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24

                                  25          17
                                               The only evidence presently in the administrative record from a medical provider
                                  26   and addressing said period is a letter to LINA from Dr. Chagnon, dated March 22, 2018,
                                       in which she reports she has "followed" Elliott "through the present." (AR 360.) The
                                  27   balance of the letter responds to comments made by one of LINA's record reviewers and
                                       does not indicate any particular observations made after March 5, 2017, or treatments
                                  28   rendered after said date, other than to note that Elliott is "still on modafinil." (AR 363.)

                                                                                     14
                                  1                                          CONCLUSION

                                  2          For the reasons stated above:

                                  3          1. Elliott's motion for judgment is hereby GRANTED, and the matter is

                                  4    REMANDED to LINA to (a) determine the amount of LTD benefits to which Elliott is

                                  5    entitled under the "Regular Occupation" provision for the 24-month period beginning

                                  6    March 5, 2015, and (b) consider whether Elliott is entitled to benefits under the "any

                                  7    occupation" provision.

                                  8          2. LINA's cross-motion for judgment is hereby DENIED.

                                  9          IT IS SO ORDERED.

                                  10

                                  11   Dated: July 9, 2019
                                                                                              MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                              United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   15
